Upon further consideration we are of the opinion that, due to the evident animosity existing between the child's maternal grandmother and the plaintiff, it would be better if the development of that acquaintance and affection which the father and child ought to have for each other be attempted in some other environment, free of all possible hostility.
It would not be good for the child herself, at her tender age, to be removed entirely from the custody and association of her grandmother, who has reared her from birth. Yet, with an eye to possible future hearings, the father should be given a fair opportunity to demonstrate whether he has the capacity and inclination to assume his proper status as a father in fact, with those attributes which the name implies.
Accordingly, we adhere to the mandate expressed in the above opinion, except that instead of the right of reasonable visitation being accorded the father as directed therein, he will be granted the custody of the child for such week-end periods during the school term and such periods during school vacations as may be determined suitable, and definitely and specifically prescribed by the trial court, within a reasonable time after this judgment becomes final; provided, however, that no such order of modification will be made by the trial court *Page 641 
until the plaintiff shall have made complete payment of the support money installments due to the date of such order.
OSBORN, C. J., BAYLESS, V. C. J., and CORN, GIBSON, HURST, and DAVISON, JJ., concur. RILEY, J., absent. WELCH, J., not participating.